DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              HARRY AUSTIN,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-910

                           [August 12, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 05-17581 CF10A.

  Harry Austin, Miami, pro se.

   Michael J. Satz, State Attorney, and Susan Odzer Hugentugler,
Assistant State Attorney, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.